DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-15) in the reply filed on 02/07/2022 is acknowledged.
Claims 6-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.

Non-Compliant Claim Identifier
The identifier of claim 6-19 need be remarked as withdrawn since these claims are directed to a non-elected invention in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 1 recites “mixing carbon with the suspension”, and further recites “isolating a carbon material from the suspension”, firstly it is unclear for one of ordinary skill in the art whether “carbon” and “a carbon material” are the same carbon or refer to different material.  Therefore, such limitations render claim indefiniteness.  Secondly, claim 1 recites “annealing the carbon material, converting Ru to RuO2”, one of ordinary skill in the art is uncertain how annealing of carbon material would lead to conversion of Ru to RuO2.   Therefore, such language renders claim indefiniteness.    Thirdly, the claimed method is directed to form PtRuO2 catalyst, however, the last step appears only forming RuO2, but not the method required PtRuO2 catalyst.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds what would be the final product of the claimed method, thus renders claim indefiniteness.  Claim 2-10 are all depending on claim 1 and are rejected for same reasons.
The applicant is kindly reminded that instant invention directs to heating the solution to a reaction temperature of 230-270 ºC forming PtRu8 nanodendrites, separating PtRu8 nanodendrites from the solution,   suspending the separated PtRu8 nanodendrites in organic solvent forming a suspension, and mixing carbon with such PtRu8 nanodendrites to form carbon supported PtRu8 nanodendrites, separating the carbon supported PtRu8 nanodendrites from the suspension,  and further annealing the carbon supported PtRu8 nanodendrites thus converting Ru in PtRu8 nanodendrites to form PtRuO2 heterojunction catalyst (see instant specification para.[0033],  [0036], [0042]).   
Claim 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 11 recites “separating PtRu8 nanodendrites from the solution”, firstly it is unclear for one of ordinary skill in the art where PtRu8 nanodendrites is formed in the claimed method, because nowhere discloses PtRu8 nanodendrites being formed. Therefore, such limitations render claim indefiniteness.  Secondly, the claimed method is directed to form “a nanodendrites”, however, the last step appears separating PtRu8 nanodendrites from the solution.  It is unclear for one of ordinary skll in the art whether “a nanodendrites” and PtRu8 nanodendrites are the same nanodendrites or refer to different nanodendrites.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds what would be the final product of the claimed method, thus renders claim indefiniteness.   Claim 12-15 are all depending on claim 11 and are rejected for same reasons.
The applicant is kindly reminded that instant invention directs to heating the solution to a reaction temperature of 230-270 ºC forming PtRu8 nanodendrites, and separating PtRu8 nanodendrites from the solution to obtain PtRu8 nanodendrites (see instant specification para.  [0036]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Lu et al. (One-pot synthesis of RtRu nanodendrites as efficient catalysts for methanol oxidation reaction, Nanoscale, 2017, 9 1033-1039) teaches a method of preparing PtRu nanodendrites comprising mixing platinum 2,4-pentanedionate (Pt(acac)2) and ruthenium 2,4-pentanedionate (Ru(acac)3) were added to oleylamine to form a solution, then heating the solution to 165 °C to obtain black colloidal product, then separating and washing the black colloidal product thus obtaining PtRu nanodendrites. Guo et al. (Highly branched ultrathin Pt-Ru nnaodendrites, Chem. Commun. 2019, 55, 11131-11134) discloses forming highly branched ultrathin Pt90Ru10, Pt80Ru20, Pt75Ru25 nanodendrites.  Yang et al. to US2013/0133483 (para. [0059]- [0063], [0097]) discloses mixing Pt precursor, Ru precursor or combination thereof in solvent (e.g. diphenyl ether, oleyamine) in the presence of reducing agent (1, 2 hexadecane diol) to form specific shape nanoparticles of Pt alloy.    Zheng et al. (Facile synthesis of platinum-ruthenium nanodendrites supported on reduce graphene oxide with enhanced electrocatalytic properties, Journal of Power Sources, 266 (2014), 259-267) discloses dispersing graphene oxide (i.e. GO) in ethylene glycol (i.e. EG)  EG solution and ultrasonicating, then  simultaneously adding H2PtCl6 and (RuCl3·H2O) into the solution to form a mixed solution, then heating the mixed solution 160 ºC for 6 h to obtain GO supported platinum and ruthenium dendrite. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732